Citation Nr: 1700162	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  11-08 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma, claimed as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board in March 2013.  However, the Veterans Law Judge (VLJ) that conducted this hearing is no longer available to participate in the decision on the instant appeal.  The Veteran was afforded an opportunity for a new hearing and, in October 2016, he testified before the undersigned VLJ at a hearing conducted at the satellite office in San Antonio, Texas. 

This case was previously before the Board in January 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to sleep apnea has been denied by RO rating action.  There is a notice of disagreement on file, but the record reflects ongoing development at the RO and the matter is not before the Board at this time.


FINDING OF FACT

Glaucoma is not shown by competent medical evidence to have been caused or chronically worsened by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

Glaucoma is not proximately due to, the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310   (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his appeal.  See 38 U.S.C.A.    § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This examination, together with a June 2015 addendum opinion, is adequate for the purpose of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in September 2015 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claimed service connection for glaucoma as secondary to his service-connected diabetes mellitus.  Initially, the Board notes that the Veteran has not claimed, nor does the record suggest, that service connection may be warranted for his glaucoma as directly related to active service.  Therefore, the Board will not address direct service connection in conjunction with the instant claim.

Service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any permanent increase in severity (aggravation) of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was provided a VA examination in December 2008, at which time he was diagnosed with chronic simple glaucoma without diabetic retinopathy.  While no specific opinion was offered, a concurrent diabetes mellitus examination notes there are no findings of secondary complications related to the eye.  A May 2010 VA contract examination continued the diagnosis of glaucoma without retinopathy, though again no etiological opinion was rendered.  (It is noted that service connection has been granted for snowflake type cortical cataracts of both eyes, secondary to diabetes, with a noncompensable rating assigned.  This matter is not otherwise before the Board.)

Following the Board's January 2015 remand, the Veteran was provided another VA eye examination in March 2015.  Following an examination of the Veteran and review of the claims file, the VA examiner opined that the Veteran's glaucoma is less likely proximately due to or a result of his service-connected diabetes.  In this regard, the examiner noted that while diabetes and glaucoma do have a relationship, there is less than 50 percent correlation between the two conditions and, because the Veteran's glaucoma appears stable without defect, his glaucoma is not affected by the diabetes.  A June 2015 addendum opinion clarified that the phrase "not affected by" referred to the aggravation prong of secondary service connection.  Further, with regard to causation, the examiner acknowledged the medical evidence from the internet submitted by the Veteran, but noted this literature did not differentiate between types of glaucoma.  Citing two pieces of medical literature, the VA examiner noted that while it is correct to state there is an association between diabetes and the risk for glaucoma, diabetes is a risk for secondary glaucoma with advanced retinopathy.  Because the Veteran has been diagnosed with primary open angle glaucoma, for which type II diabetes mellitus is not a risk factor, and he has not been diagnosed with diabetic retinopathy, a negative opinion regarding causation was rendered.

The Veteran has not provided a competent medical opinion in support of his claim for service connection on a secondary basis.  The Board acknowledges that the Veteran himself claims that he suffers from glaucoma that is proximately due to or has been aggravated by his service-connected diabetes mellitus.  However, while the he is competent to report (1) symptoms observable to a layperson, e.g., eye pain or poor eyesight; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology alone cannot constitute evidence upon which to grant the claim for service connection and are afforded little probative value.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Finally, the Board also acknowledges the Veteran's assertions that his physicians have associated his glaucoma with his service-connected diabetes mellitus.  However, the connection between what a physician said and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

The Board finds a preponderance of the competent, probative evidence of record weighs against a finding that the Veteran's service-connected type II diabetes mellitus was the proximate cause of or aggravated his glaucoma.  Accordingly, the benefit of the doubt rule does not apply, and the claim of service connection for glaucoma must be denied.  See 38 U.S.C.A. § 5107.



ORDER

Service connection for glaucoma, claimed as secondary to service connected type II diabetes mellitus, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


